PER CURIAM.*
Kenneth Charles Johnson appeals his conviction for interstate and foreign travel or transportation in aid of racketeering enterprises and aiding and abetting, in violation of 18 U.S.C. §§ 1952(a)(3) & (2). Johnson challenges the sufficiency of the evidence upon which is conviction is based. The Government’s responsive arguments rely on exhibits that were withdrawn from the record.
We remand the case to the district court for the limited purpose of supplementing the record on appeal with exhibits that are relevant to appeal issues. The district court may use whatever means it deems appropriate to ensure that the record is properly supplemented, and any issues that arise regarding proper supplementation should be determined by the district court. Once the record is supplemented, the district court clerk should return the record, as supplemented, to this court. The parties should be allowed thirty days from the filing of the supplemental appellate record for filing supplemental briefs that address the arguments set forth in their original briefs with reference to the supplemental record, at their option. See, e.g., United States v. Selva, 546 F.2d 1173, 1174 (5th Cir.1977).
REMANDED for the limited purpose of supplementing the record.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.